1
2                                                                 JS-6
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10
11   KENNETH PANES,                                 Case No. 8:17-cv-01305-DMG-KES
12               Petitioner,
13         v.                                                JUDGMENT

14   PATRICIA L. VASQUEZ, Warden,
15               Respondent.
16
17
18         Pursuant   to    the   Court’s   Order    Accepting   Amended   Report   and
19   Recommendation of the United States Magistrate Judge,
20         IT IS ADJUDGED that the Petition and this action are dismissed.
21
22   DATED: March 29, 2019
23
24                                          ____________________________________
                                            DOLLY M. GEE
25                                          UNITED STATES DISTRICT JUDGE
26
27
28
